IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA GONZALEZ et al, :
Plaintiffs : CIVIL ACTION
v.
ACCOUNT RESOLUTION :
SERVICES, LLC e¢ al, : No. 20-3259
Defendants ;

ORDER
AND NOW, this 15th day of July, 2021, upon consideration of Defendant ARS Account
Resolution Services’ submission of a Declaration of Attorneys’ Fees and Costs as directed by the
Court’s June 15, 2021 Order (Doc. No 17), Plaintiffs’ Opposition to the Declaration (Doc. No. 19),
and for the reasons set forth in the accompanying Memorandum, it is ORDERED that Plaintiff
Gonzalez and/or Plaintiff's counsel shall remburse ARS Account Resolution Services for fees and

costs in the full amount of $4,160.00 within 21 days of the entry of this Order.

BY THE COURT:

a
4 pa
HE eae _. KES Eth
E. E.K/PRATTER
UNITED STATES DISTRICT JUDGE

a“

 
